DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the preliminary amendments received on 24 June 2021. Claims 23-34 are currently pending.
Drawings
The drawings received on 24 June 2021 are accepted by the examiner.
Claim Objections
Claim 29 is objected to because of the following informality:
In line 1, it appears that the phrase “wherein arms” should read “wherein the arms.”
Claim 32 is objected to because of the following informality:
In line 2, it appears that the phrase “with the portion” should read “with a portion.”
Claim 34 is objected to because of the following informality:
In line 2, it appears that the phrase “with the portion” should read “with a portion.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 28-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 28 recites the limitation "a central portion" in line 2. It is unclear as to if this limitation is the same as the “at least one central portion” as recited in line 14 of claim 23, or if it is separate and distinct.
Note: It appears that amending line 2 of claim 28 to read “a central portion of the at least one central portion” would overcome this rejection. For examination purposes, claim 28 will be treated as reading as such.
Claim 29 recites the limitation "said cross section plane" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Note: It appears that amending line 2 of claim 29 to read “a cross section plane passing through said central portion of the bridge” would overcome this rejection. For examination purposes, claim 29 will be treated as reading as such.
Claim 30 recites the limitations “said U-shape” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Note: It appears that amending line 2 of claim 30 to read “defining a U-shape” would overcome this rejection. For examination purposes, claim 30 will be treated as reading as such.
Claim 31 recites the limitations “the housing volume” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Note: It appears that amending line 2 of claim 31 to delete the phrase “the housing volume” would overcome this rejection. For examination purposes, claim 31 will be treated as reading as such.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 27 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism (see also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101)).
Claim 27 recites the limitation “defining a support base on the lamina of the vertebra of the patient” in lines 2-3. The wording indicates that the “lamina” is part of the claimed invention.
Note: It appears that amending lines 2-3 of claim 27 to read “a support base configured to abut the lamina of the vertebra of the patient” would overcome this rejection. For examination purposes, claim 27 will be treated as reading as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-24, 26, 28 and 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey et al. (U.S. Patent Application Publication 2016/0030067).
Frey et al. disclose (as to claim 23) a disposable guide device (2310, paragraph 0365 discloses this embodiment of a guide device being substantially the same as the 1810 guide device embodiment) capable of being used for spinal surgery comprising two tubular guide bodies (2316 and 2316) extending along respective main axes (i.e. axes defined along each instance of 2316) between a proximal end (2318, see Figures 33A) and a distal end (i.e. end opposite that defining 2318) to guide a surgical operation on a vertebra (V) of a patient; a plurality of support feet (2324 and 2324) projecting laterally relative to each guide body, near the proximal end (projection as best seen in Figure 33A), each defining a contact area (i.e. area defined by 2326) capable of abutting on a side of a spinous process (see paragraph 0321-0322 and 0365), in a mating configuration (i.e. due to the areas being patient-specific), wherein the guide bodies are connected to each other by means of a junction element (i.e. element defined by 2312, 2314 and 2314), the guide bodies are oriented so that the proximal ends are more distant from each other with respect to the distal ends (orientation as best seen in Figure 33C), so that the respective main axes of the guide bodies are oriented, starting from the distal ends, away from each other (orientation as best seen in Figure 33C), the junction element comprises at least one junction bridge (i.e. bridge defined by 2312, 2314 and 2314) between the two guide bodies provided with at least one central portion (2312) designed to pass over, with or without contact, a spinous process of the vertebra to be operated, each guide body comprises at least one foot (2324) of the plurality of support feet defining a support element (i.e. element defined by portion of 2324 contacting tissue) on one side of a spinous process of the patient’s vertebra, wherein the first feet are thus defined by protuberances extending from a side wall (i.e. wall defining exterior of 2316) of the guide bodies and with a predetermined inclination (i.e. incline defined by angle between 2316 and 2324 as best seen in Figure 33A) with respect to the main axis, wherein (as to claim 24) with reference to a cross section plane (see annotated Figure below) passing through the central portion of the bridge, a projection of the main axis on the section plane defines a second angle (see annotated Figure below) with a projection, on the section plane, of a median line of the bridge, wherein (as to claim 26) the tubular guide bodies have respective tubular walls (i.e. walls defining 2320) extending with continuity between the proximal end and the distal end (i.e. paragraph 0311 discloses the guide bodies not including cutouts which would result in continuity between the ends), wherein (as to claim 28) the bridge comprises at least two arms (2314 and 2314), each extending from a guide member in mutual approach, and a central portion (2312) of the at least one central portion connecting the two arms to each other, wherein (as to claim 30) the central portion of the bridge comprises at least two lateral sides (i.e. lateral sides defined by 2312 as best seen in Figure 33A) and a top wall (i.e. top-most wall of 2312 as best seen in Figure 33A) defining a U-shape (i.e. shape as best seen in Figure 33A), wherein (as to claim 31) the lateral sides and the top wall are substantially orthogonal and define a square configuration (i.e. a spare cross-sectional shape), wherein (as to claim 32) the first feet extend along respective main directions (i.e. directions extending toward 2316) defining acute angles (i.e. angle defined between 2324 and 2316) with a portion of the main axis included between a point of intersection (i.e. point where 2324 meets 2316) with the main direction and the proximal end of the guide body, wherein (as to claim 33) the protuberances are substantially straight and inclined with respect to the guide body (orientation and inclination as best seen in Figure 33A), and wherein (as to claim 34) the first feet extend along respective main directions (i.e. directions extending toward 2316) defining acute angles (i.e. angle defined between 2324 and 2316) with a portion of the main axis included between a point of intersection (i.e. point where 2324 meets 2316) with the main direction and the proximal end of the guide body (see annotate Figure below, Figures 27A-28C and 33A-33F, and paragraphs 0309-0329 and 0365-0369).

    PNG
    media_image1.png
    530
    335
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 27 and 29 is rejected under 35 U.S.C. 103 as being unpatentable over Frey et al. (U.S. Patent Application Publication 2016/0030067), as applied to claims 24 and 23 above respectively.
	Regarding claim 25, Frey et al. disclose the claimed invention except for wherein the second angle is comprised between 20° and 60°. 
In the embodiment of Figures 27 and 28, Frey et al. set forth that the angulation of each guide body (1810) is a result effective variable, wherein the angle is varied in order to match or avoid a portion of a patient’s anatomy (see paragraph 0309).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Frey et al. with wherein the second angle is comprised between 20° and 60° in view of the embodiment of Figures 27 and 28, for the purpose of matching or avoiding a portion of a patient’s anatomy, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
Regarding claim 27, Frey et al. disclose the claimed invention except for wherein each guide body comprises an enlarged portion near the proximal end and defining a support base on the lamina of the vertebra of the patient. 
In the embodiment of Figures 40A and 40B, Frey et al. teach the use of a guide body (2816) comprising an enlarged portion (2819) near a proximal end (i.e. end defining 2818) and defining a support base (see Figures 40A-40B, and paragraphs 0420-0423).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Frey et al. with wherein each guide body comprises an enlarged portion near the proximal end and defining a support base on the lamina of the vertebra of the patient in view of the embodiment of Figures 40A-40B of Frey et al. in order to provide an increased and more stable surface area for contacting the vertebra of the patient.
Regarding claim 29 Frey et al. disclose the arms having, with reference to a plane orthogonal to a cross section plane (see annotated Figure above) passing through the central portion of the bridge and transverse to said main axes, an inclination (i.e. incline defined by angle between 2314 and 2312 as best seen in Figure 33A) with respect to a median axis (i.e. axis defined from top-to-bottom as best seen in Figure 33C) of the central portion
Frey et al. disclose the claimed invention except for the inclination being comprises between 0° and 80°.
In the embodiment of Figures 27 and 28, Frey et al. set forth that the angulation of each guide body (1810) is a result effective variable, wherein the angle is varied in order to match or avoid a portion of a patient’s anatomy (see paragraph 0309). One having ordinary skill in the art would recognize that the same motivation can be applied toward the inclination of the arms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Frey et al. with wherein the inclination is comprises between 0° and 80° in view of the teachings of the embodiment of Figures 40A-40B of Frey et al. in order to provide an inclination to match or avoid a portion of the patient’s anatomy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775